DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for Plaintiffs' failure to respond to the court's requests.
Plaintiffs' appeal was filed in the Magistrate Division of the Oregon Tax Court on April 5, 2010, however, no Complaint form was submitted with the filing fee.
On April 13, 2010, the court sent a letter requesting that an Amended Complaint for the Magistrate Division be completed and returned to the court.
On April 15, 2010, Plaintiff Dominique Horn (Horn) called the court with questions regarding the appeal process and stated that Plaintiffs may wish to withdraw this appeal. Court staff instructed her to send her concerns or notice of intent to withdraw, in writing, to the court.
On April 23, 2010, Horn called the court again with additional questions about this appeal and possible return of the filing fee. She was again instructed to put her concerns in writing.
On May 27, 2010, the court sent Plaintiffs another letter requesting either the return of the completed and signed Amended Complaint or a written statement notifying the court if Plaintiffs wish to withdraw this appeal. A response was requested no later than June 7, 2010. That letter was not returned as undeliverable and the court received no response to its May 27, 2010, letter. *Page 2 
On June 15, 2010, the court sent Plaintiffs a third letter again requesting either the return of the completed and signed Amended Complaint or a written statement notifying the court of Plaintiffs' intention to withdraw this appeal. That letter stated the court would dismiss the appeal if a completed and signed Amended Complaint or a written request for withdrawal was not received by June 30, 2010.
As of this date, Plaintiffs have not responded to the court's written communications. Horn's verbal communication with court personnel suggests Plaintiffs no longer wish to pursue this appeal. Because Plaintiffs have not responded to the court, the court finds the appeal must be dismissed for lack of prosecution. Now therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailingto: 1163 State Street, Salem, OR 97301-2563; or byhand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60days after the date of the Decision or this Decision becomesfinal and cannot be changed.
This document was signed by Presiding Magistrate Jill A.Tanner on July 13, 2010. The court filed and entered this documenton July 13, 2010. *Page 1